Citation Nr: 0000192	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-06 463	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including a bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had verified active miliary service from May 1974 
to September 1983.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


REMAND

The veteran contends that his currently diagnosed bipolar 
disorder originated in service.  In an unappealed November 
1988 rating decision, the RO denied his claim of entitlement 
to service connection for a nervous condition on the basis 
that there was no evidence of complaints, findings, treatment 
or diagnoses of a neurosis or psychosis in service.  In 
support of his current claim, the veteran submitted a copy of 
his service medical records, dated from February to May 1981.  
The records reflect two visits to the Mental Health Service 
at the USAH (US Army Hospital) Augsburg (Germany) and a May 
1981 entry that shows in April 1981, the veteran was 
disqualified for assignment to nuclear duty positions, for 
medical reasons due to psychiatric evaluation by the Mental 
Health Service (MHS) USAH Augsburg.  However, a copy of the 
psychiatric evaluation is not part of the claims file.  

In the veteran's August 1988 original claim for benefits, he 
described treatment for nerves in 1980 at the White Sands 
Mission Range Clinic in New Mexico, from October 1981 to 
September 1983 in Manheim, Germany and in 1984 at the US Army 
Hospital in Germany.  In October 1988, the National Personnel 
Records Center (NPRC) responded to the RO's request for 
medical records from those facilities pertaining to the 
veteran.  The psychiatric evaluation described in the 
veteran's May 1981 service record is not part of service 
medical records associated with the claims file.  Therefore, 
the Board believes further efforts must to be made to obtain 
that evaluation and any other service medical records that 
may be pertinent to the veteran's claim prior to 
consideration of his claim on appeal.

Accordingly, in the interest of due process, the veteran's 
case is REMANDED to the RO for the following actions:

1. The RO should take all appropriate 
action to obtain a copy of the Mental 
Health Services psychiatric evaluation 
by MHS USAH Augsburg, referenced in 
the veteran's May 1981 service medical 
record, including, but not limited to, 
requesting the psychiatric evaluation 
and any other psychiatric records 
regarding the veteran from the 
National Personnel Records Center and 
directly contacting the USAH Augsburg 
facility to determine where 
psychiatric records dated from 1980 to 
1983, regarding the veteran, are 
currently stored.  In the event that 
the RO is advised that the veteran's 
service psychiatric records are 
located in a place other than the 
NPRC, then the RO should take all 
appropriate action to obtain a copy of 
those records and associate them with 
the claims file.

2. Thereafter, the RO should review the 
veteran's record, undertake any 
additional development so indicated 
and then readjudicate the claim of 
whether new and material evidence had 
been submitted to reopen the claim of 
entitlement to service connection for 
a bipolar disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




